Case: 20-40186     Document: 00515700185         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 8, 2021
                                  No. 20-40186
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rahul Ramesh Joshi,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-188-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rahul Ramesh Joshi appeals the 48-month, above-guidelines range
   sentence imposed upon his guilty plea to sending threatening
   communications to injure another. Joshi contends that the Government
   breached the plea agreement by (1) not moving for a third acceptance-of-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40186        Document: 00515700185        Page: 2    Date Filed: 01/08/2021




                                    No. 20-40186


   responsibility point under U.S.S.G. § 3E1.1(b) and (2) moving for an upward
   variance. Finding no clear or obvious error, we affirm. See Puckett v. United
   States, 556 U.S. 129, 135 (2009); United States v. Hebron, 684 F.3d 554, 558
   (5th Cir. 2012).
            The Government did not clearly or obviously breach the plea
   agreement by not moving for a third acceptance-of-responsibility point
   because Joshi stipulated to a pre-§ 3E1.1 offense level (14) that was lower than
   the threshold required by § 3E1.1(b) to receive one (16). See § 3E1.1(b).
   Thus, Joshi’s asserted understanding of the plea agreement as mandating the
   Government to seek a third acceptance-of-responsibility point does not
   suffice to show clear or obvious breach. See United States v. Wittie, 25 F.3d
   250, 262 (5th Cir. 1994); United States v. Valencia, 985 F.2d 758, 761 (5th Cir.
   1993).
            There was likewise no clear or obvious breach in the Government’s
   moving for an upward variance. See Puckett, 556 U.S. at 135. The plea
   agreement did not expressly bar the Government from seeking a variance.
   See United States v. Purser, 747 F.3d 284, 290 (5th Cir. 2014). Although Joshi
   argues that he understood the plea agreement to implicitly prohibit the
   Government from so doing by specifying that the parties could argue for
   various adjustments to the sentencing range, his understanding is not a
   reasonable one. See Valencia, 985 F.2d at 761. The language at issue
   governed the calculation of Joshi’s guidelines range.         A variance is a
   nonguidelines sentence based on 18 U.S.C. § 3553(a). See Irizarry v. United
   States, 553 U.S. 708, 714 (2008). Reasonably understood, then, the plea
   agreement did not bar either party from seeking a variance, which Joshi
   himself did at sentencing. He may not now contend that he understood the
   plea agreement to say otherwise.
            The judgment is AFFIRMED.




                                          2